Poeeenbakgee, Judge
{concurring):
I concur in the decision, but I gravely doubt the soundness of the proposition enunciated by the second point of the syllabus. The gravamen of the bill in every partition is the separation or division of the land in ownership and possession. The ascertainment of the state of the title is a mere preliminary step toward the accomplishment of the prime object of the suit. In most instances there is no controversy over the title and the only issue is the allotment of the land among its acknowledged owners. When there is a controversy as to title, the case presents an additional issue. Instead of one issue, there are then two or more, and the rule is that a decree is not appealable as one settling the principles of a cause, if it has not settled all the issues raised by the pleadings. Hill v. Cronan, 56 W. Va. 174; Wood v. Harmison, 41 W. Va. 376.